TRESPASS for negligently driving against and killing plaintiff's horse.
(a) Collins et al. vs. Townsend. Com. Pleas, Sussex, April Term, 1797. In this case the court, on motion of Miller
for the plaintiffs, permitted the writ and declaration to be amended by striking out the names of two of the plaintiffs, on payment of the costs of the term. Chief Justice, J. M. Clayton's MS. notes, p. 19. *Page 318 
In this case the court laid it down as the law of the road, that travellers are bound to take the right hand side of the road; and it a person is found on the left, or wrong, side when an accident occurs, he is liable for the consequences unless its cause be wholly attributable to the other party, and he does all that prudence can do to avoid damage. And in travelling every man is bound to restrain his speed within such bounds as will not endanger others, considering theplace and circumstances. See Wilson vs.Rockland Manufacturing Company, ante 67.
                                                 Verdict for plaintiff.